990 A.2d 868 (2010)
295 Conn. 916
Debra TOMLINSON
v.
John A TOMLINSON.
SC 18586
Supreme Court of Connecticut.
Decided March 25, 2010.
Daniel Shepro, Stamford, in support of the petition.
Richard W. Callahan, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 119 Conn.App. 194, 986 A.2d 1119 (2010), is granted, limited to the following issue:
"Did the Appellate Court properly reverse the trial court's modification of child support on the ground that the parties' judgment of dissolution incorporated a separation agreement provision stating that the unallocated alimony and child support payments were nonmodifiable?"